Title: Compensation of the President and Vice-President, [7 February] 1793
From: Madison, James
To: 


[7 February 1793]

   
   The House took up “the bill fixing the compensation of the President and Vice President of the United States.” Mercer moved to amend the bill by placing on it a four-year time limit to ensure the dependence of the executive upon the legislative branch. Livermore and Gerry opposed the amendment.


Mr. Madison said, that the independence of the executive with regard to the legislative, as contemplated by the constitution, went no further, than as it prevented the legislature from changing the salary of the supreme executive magistrate during the time of his election. The motion, he conceived, in no manner infringed on this part of the constitution, either on its letter or on its spirit.
The salary hitherto allowed the supreme magistrate he did not look upon as ever having been fixed by a proper and equal representation. He did not conceive that the former legislature, tho’ organized agreeably to the constitution, could be considered in that light, it was necessarily but an imperfect representation. From this consideration he wished the succeeding house, who would really represent the will of the people, as unshackled as the present house is, when they come to fix the compensation of the President and Vice President.
The experience which the present President will have had of the expence necessary to support, with propriety, the duties and dignity of the office will be a sure guide to a future legislature when they come to affix a permanent salary to the office.
